    Case 8:20-cv-02063-WFJ-TGW Document 1-4 Filed 09/02/20 Page 1 of 3 PageID 16

Egypt Travel Advisory

Travel Advisory Egypt - Level 4: Do Not        T   H O
                Travel
August 6, 2020


  Do not travel to Egypt due to COVID-19.

  The Centers for Disease Control and
  Prevention (CDC) has issued a Level 3 Travel Health
  Notice for Egypt due to COVID-19.

  Read the Department of State’s COVID-19
  page before you plan any international travel.

  Travelers to Egypt may, should circumstances change,
  experience airport limitations, curfews, business
  closures, and other emergency conditions within Egypt
  due to COVID-19. Visit the Embassy's COVID-19 page
  for more information on COVID-19 in Egypt.

  Exercise increased caution in Egypt due to terrorism
  and the Embassy’s limited ability to assist dual
  national U.S.-Egyptian citizens who are arrested or
  detained.

  Do not travel to:

            The Sinai Peninsula (with the exception of
            travel to Sharm El-Sheikh by air) due to
            terrorism.
            The Western Desert due to terrorism.
            Egyptian border areas due to military zones.

  Terrorist groups continue plotting attacks in Egypt.
  Terrorists may attack with little or no warning, and
  have targeted diplomatic facilities, tourist locations,
  transportation hubs, markets/shopping malls, western
  businesses, restaurants, resorts, and local government
  facilities. Terrorists have conducted attacks in urban
  areas, including in Cairo, despite the heavy security
  presence. Terrorists have targeted religious sites, to
  include mosques, churches, monasteries, and buses
  traveling to these locations.
  Case 8:20-cv-02063-WFJ-TGW Document 1-4 Filed 09/02/20 Page 2 of 3 PageID 17

Due to risks to civil aviation operating within or in the
vicinity of Egypt, the Federal Aviation Administration
(FAA) has issued a Notice to Airmen (NOTAM) and/or a
Special Federal Aviation Regulation (SFAR). For more
information U.S. citizens should consult the Federal
Aviation Administration’s Prohibitions, Restrictions and
Notices .

Local law prohibits protesting or demonstrating
without a permit. Being near anti-government protests
can draw scrutiny from Egyptian police and security
forces. U.S. citizens have been detained for
participating in protests and for posting content on
social media perceived as critical of Egypt or its allies.

The U.S. Embassy may have a limited ability to provide
consular services to dual U.S.-Egyptian citizens.
Egyptian law considers dual citizens to be Egyptian
citizens.

Read the country information page.

If you decide to travel to Egypt:

          See the U.S. Embassy's web page regarding
          COVID-19.
          Visit the CDC’s webpage on Travel and
          COVID-19 .
          Stay alert in locations frequented by
          Westerners.
          Avoid demonstrations and crowds.
          Obtain comprehensive medical insurance
          that includes medical evacuation.
          Enroll in the Smart Traveler Enrollment
          Program (STEP) to receive Alerts and make it
          easier to locate you in an emergency.
          Follow the Department of State on Twitter 
          and Facebook .
          Review the Crime and Safety Report for
          Egypt.
          U.S. citizens who travel abroad should always
          have a contingency plan for emergency
          situations Review the Traveler’s Checklist
  Case 8:20-cv-02063-WFJ-TGW Document 1-4 Filed 09/02/20 Page 3 of 3 PageID 18
       situations. Review the Traveler s Checklist.

Sinai Peninsula - Do Not Travel:

The Sinai Peninsula remains a particularly dangerous
area, with frequent attacks on security forces and
civilians.

The U.S. government has limited ability to provide
emergency services to U.S. citizens anywhere in the
Sinai Peninsula as U.S. government employees are not
authorized to travel to these areas (with the exception
of the beach resort of Sharm El-Sheikh; travel to Sharm
El-Sheikh is only permitted by air).

Visit our website for Travel to High-Risk Areas.

Last Update: Reissued with updates to COVID-19
information.
